Citation Nr: 1806128	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-38 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for headaches.  

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine before March 20, 2008.  

3.  Entitlement to an initial disability rating in excess of 10 percent DDD of the cervical spine before March 20, 2008.  

4.  Entitlement to an initial compensable rating for service-connected radiculopathy of the right lower extremity.  

5.  Entitlement to an initial compensable rating for service-connected radiculopathy of the left lower extremity.  

6.  Entitlement to an effective date prior to April 29, 2008, for the grant of service connection for radiculopathy of the right lower extremity.  

7.  Entitlement to an effective date prior to April 29, 2008, for the grant of service connection for radiculopathy of the left lower extremity.  

8.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1958 to March 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and a November 2008 rating decision of the VA RO in St. Louis, Missouri.  Jurisdiction currently lies with the Baltimore, Maryland RO.  

The February 2008 rating decision implemented the Board's grant of service connection and assigned initial 10 percent ratings for DDD of the lumbar spine and DDD of the cervical spine, both effective July 7, 2002.  In an April 2009 rating decision, the RO increased the ratings from 10 percent to 20 percent for both the cervical spine and lumbar spine disabilities, effective March 20, 2008.  The Veteran informed the RO that he was satisfied with the 20 percent ratings but believed that the ratings should have been assigned from the effective date of July 7, 2002.  

The November 2008 rating decision denied the Veteran's claim of entitlement to service connection for headaches.  In an April 2012 rating decision, the RO implemented the Board's grant of an initial 30 percent disability rating, effective April 29, 2008.  However, the Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an August 2013 order, the Court set aside the Board's decision (which granted the initial 30 percent rating but did not consider whether a 50 percent rating was warranted) and remanded the case to the Board.  The Board in July 2014 remanded the issue to the RO for a new medical examination.   

The November 2008 rating decision also denied service connection for radiculopathy of the lower extremities.  The Veteran filed a timely notice of disagreement (NOD) and in a February 2016 rating decision, the RO implemented the Board's grant of service connection for radiculopathy of the lower extremities, and assigned each a noncompensable rating, from April 29, 2008.  The Veteran in April 2016 filed a timely NOD indicating his disagreement with the effective date of the grant as well as the noncompensable disability rating.  

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that he is unable to work due to his service-connected disabilities.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the underlying increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In April 2010, the Veteran testified at a DRO hearing.  Additionally, in January 2012, the Veteran and his wife testified at a Central Office hearing, in Washington, DC, before a Veterans Law Judge (VLJ).  In April 2016, the Veteran indicated in his Form 9 that he wanted another Central Office hearing.  By an April 2017 letter, the Veteran was notified of the departure of the VLJ who presided over his January 2012 hearing and was given the opportunity to request another Board hearing.  The April 2017 letter also advised the Veteran that if he did not respond within 30 days, the Board would assume that he did not want an additional hearing.  Later April 2017, the Veteran's newly-retained attorney informed the VA that he was "unable to determine whether or not a new hearing is needed" since he has yet to receive the Veteran's claims file.  A letter dated in September 2017 indicates that the Veteran's attorney received the Veteran's entire claims file.  Since there is no subsequent indication that the Veteran desires a hearing, the Board will adjudicate the claims.  Copies of the hearing transcripts are of record.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c)(2017); 38 U.S.C. § 7107(a)(2) (2012) ("advanced age" is defined as 75 or more years of age).  

The issues of entitlement to initial compensable disability ratings for radiculopathy of the lower extremities and entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's migraine headaches do not cause frequent, completely prostrating, and prolonged attacks productive of or capable of producing severe economic inadaptability.  

2.  Before March 20, 2008, the Veteran's DDD of the lumbar spine manifested as a slight limitation of forward flexion; his forward flexion was limited to 80 degrees, and his extension was limited to 15 degrees.  

3.  Before March 20, 2008, the Veteran's DDD of the cervical spine manifested as a slight limitation of forward flexion; his forward flexion was limited to 45 degrees, and his extension was limited to 35 degrees.  

4.  A letter dated in July 2007 noted the presence of radicular symptoms in the left lower extremity.  

5.  The Veteran filed a claim of entitlement to service connection for radiculopathy of the lower extremities on April 29, 2008, based upon which service connection was granted.  

6. An August 2008 VA examination report concluded that the Veteran's radiculopathy of the lower extremities was due to his service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).  

2.  The criteria for an initial disability rating greater than 10 percent before March 20, 2008, for DDD of the cervical spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017); 38 C.F.R. §4.71a, Diagnostic Codes 5290, 5292 (2002, 2003).  

3.  The criteria for an initial disability rating greater than 10 percent before March 20, 2008, for DDD of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017); 38 C.F.R. §4.71a, Diagnostic Codes 5290, 52925 (2002, 2003).  

4.  The criteria for an effective date earlier than April 29, 2008, for service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017); 38 C.F.R. § 3.155 (2014).

5.  The criteria for an effective date before April 29, 2008, for the grant of service connection for radiculopathy of the left lower extremity, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017); 38 C.F.R. § 3.155 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

Prior to initial adjudication, VA's duty to notify was fulfilled by January 2003 and July 2008 letters.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103 (a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003). 

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records and indicated private treatment records have been obtained.  Hurd v. West, 13 Vet. App. 449, 452 (2000).  

The Veteran was afforded VA examinations in November 2006, August 2008, August 2014 and a supplemental medical opinion provided in September 2014.  The examinations were based on a thorough examination, a description of the Veteran's pertinent medical history, and a review of the claims file.  The examinations are adequate for adjudication purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Thus, the Board finds that the VA has complied with its duty to notify and assist in the development of the claims.  

II.  Disability Ratings 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

Given the nature of the present claims for higher initial evaluations, the Board has considered all evidence of severity since the effective dates for the awards of service connection on July 7, 2002 for the lumbar and cervical spine disabilities and April 29, 2008, for migraine headaches.  

A.  Entitlement to an Initial Disability Rating Greater than 30 Percent Migraine Headaches 

The Veteran's migraine headaches were assigned an initial 30 percent disability rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  Under Diagnostic Code 8100, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the rating criteria do not define "prostrating," by way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work, to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic inadaptability" could be read as either "producing" or "capable of producing."  Id.

The Veteran underwent a VA neurological disorders examination in August 2008.  The Veteran reported that he was involved in a motor vehicle accident in 1961.  He was not hospitalized, but was seen in sickbay, given a neck brace and sent back to duty.  Since that time, his neck and back have continued to hurt.  The Veteran indicated for the "past two or three years" he has had pain in the neck, mainly on the left side, and occasionally, on the right, which "occurs almost daily and appears to be all right with rest and lasts about as long as any activity that brings it on."  The Veteran reported taking Ibuprofen for his pain.  Although the Veteran reported daily headaches, the "very frequent" headaches contemplated by the 50 percent criteria must be "completely prostrating and prolonged."  The headaches described at the examination were not very frequently prostrating, as they appeared to be "all right with rest."  

Upon physical examination, the examiner noted that there was no memory loss or aphasia.  The Veteran's speech was clear.  There were no bruits.  His sense of smell was intact.  His visual fields were full as was his extraocular movements.  The examiner noted no ptosis or nystagmus.  His pupils were reactive, and the disks were flat and normal in color.  His facial sensation was intact.  There was no facial weakness.  There were good facial expression and normal eye blinking.  The examiner diagnosed the Veteran with muscle contraction headaches.  

The Veteran underwent an additional VA neurologic disorders examination in April 2010.  The Veteran stated that his headaches were daily and occasionally, more severe.  With the more severe headaches, he took Ibuprofen and naps.  The examiner noted no nausea, vomiting, photophobia, or phonophobia.  

Upon examination, the examiner noted no memory loss or aphasia.  The Veteran's speech was clear.  There were no bruits.  The Veteran's sense of smell was intact.  The visual fields were full as was his extraocular movements.  There was no ptosis or nystagmus.  His pupils were reactive.  The disks were flat and normal in color.  His facial sensation was intact.  There was no facial weakness.  There were good facial expression and normal eye blinking.  

The Veteran testified at a January 2012 hearing that he had daily headaches, and approximately two to three weeks, he had a severe headache.  He further testified that the headaches are severe enough where he becomes incapacitated.  

The Veteran underwent a VA examination for his migraines in August 2014.  He reported that his headaches felt "like a vice in the back of his head" and were associated with tightening of his neck muscles and can occasionally radiate to the front of his head.  The Veteran described the headaches as "constant pain" that was worse with bending or moving his neck.  He reported that he had been seen by a chiropractor multiple times and had adjustments done, which in turn helped to relieve his headaches.  The Veteran also reported that he experiences a headache every 2-3 weeks and it "can" last for a few hours.  During severe episodes of his headaches, he sleeps and takes Tylenol for the pain.  He denied any nausea or vomiting associated with his headaches but confirmed some sensitivity to light.  

The examiner noted that the Veteran's treatment plan included taking Tylenol as needed for his occipital headaches.  He also noted that the Veteran's symptoms included constant head pain, pain that worsened with physical activity and occipital headaches.  The examiner also noted that the Veteran's occipital headaches usually lasted less than one day.  

The examiner noted that the Veteran had characteristic prostrating attacks of migraines, once every month, over a period of the last several months.  However, the examiner specifically found that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner explained that they headaches would not cause severe economic instability as they occur every 2-3 weeks.  This frequency does not rise to the level of "very frequent."    

In September 2014, an addendum was provided.  The examiner reviewed the Veteran's claims file and noted that his report was to determine whether the Veteran's headache disability was manifested by very frequent prostrating and prolonged attacks that would be productive of severe economic inadaptability if the Veteran were employed.  The examiner concluded that:

the Veteran has an established history of a traumatic whiplash type motor vehicle accident in 1961 while in the service.  He has subsequently developed posterior neck and frontal head discomfort that is aggravated [by] neck movements.  He relates that his head pain is constant, but he only experiences protracted incapacitating headaches every 3-4 weeks that last a few hours.  The headaches are often associated with photophobia and only resolve with lying down for a few hours in a dark, quiet environment and taking Motrin or Tylenol analgesics.  He alleges that although he is now retired, his prostrating headaches limited his economic productivity in the past, and would continue at present if he were still working.  The [V]eteran's headaches have clinically been considered to be cervicogenic in etiology (verified on several C & P examinations between 2008 and 2014).  Although the [V]eteran alleges that his head pain is daily and the prostrating headaches occur 3-4 times per month, the [V]eteran's headache allegations are subjective and non-measurable, as to frequency or severity.  The [V]eteran's service-connected headaches are recognized by the VA and considered to occur approximately one time per month... There is, however, no documentation that the [V]eteran's service-connected headaches are very frequent, completely prostrating headaches and prolonged attacks, productive of severe economic inadaptability.  

To support his claim the Veteran has provided evidence from his private physician, 
Dr. P. M., dated July 2008.  Dr. P. M. notes that the Veteran had been treated by him since June 1998 and had complained of headaches when he was not treated [by his chiropractor] on a regular basis.  "For instance, he typically gets treated every three weeks to help relieve his neck, back, and shoulder pain, but recently had to go five weeks in between adjustments.  Because of this, he noticed increased neck pain with headaches..."  

The Veteran has also provided evidence from another private physician Dr. S. G., dated in February 2009.  Dr. S. G. indicated that the Veteran had "been experiencing muscle tension headaches for the past two years."  Dr. S. G also noted that the Veteran's muscle tension headaches occurred almost daily, but once every 3 to 4 weeks he suffered a characteristic prostrating attack where he takes Ibuprofen and lies down until the headaches abate.  He has been experiencing these prostrating episodes for about the past 12 to 14 months.  Chiropractic manipulation and the use of a spinal decompression machine, once every 2 to 3 weeks, also provide relief.  

The Veteran submitted lay evidence which he competently stated that he has chronic headaches and prostrating headaches 2-4 times per month.  Over a 44-month period, he had "81 strong to severe headaches."  Moreover, with the more severe headaches (prostrating attacks of migraines) occurring once every month, he is forced to take Ibuprofen and sleeps off the headaches.  Nonetheless, the credible medical and lay evidence of record does not show that he has "very frequent completely prostrating" attacks.  Even though he stated that he has headaches every day at various points during the appeal period, the record shows that his prostrating attacks occur two to four times per month, meaning at most once per week.  This does not rise to the level of "very frequent."  

Significantly, no VA medical examiner or the private physicians have reported that his migraine headaches cause "very frequent" completely prostrating and prolonged attacks productive of or capable of producing severe economic inadaptability.  Pierce, 18 Vet. App. 440 (2004).  The probative evidence of record shows that the Veteran experiences chronic headaches with prostrating headaches occurring "approximately one time per month," which are "not productive of severe economic inadaptability... as they occur every 2-3 weeks."  The question is not how frequent the headaches are, but how frequently they are completely prostrating.  In this case, prostrating headaches every two to three weeks does not rise to the level of "very frequent."  

Upon review of the evidence, the Board finds that the overall disability picture for the Veteran's migraines does not more closely approximate the maximum 50 percent disability rating.  38 C.F.R. § 4.7 (2017).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2017).  The Veteran's symptoms from migraines have not met the criteria for a higher rating at any time since the effective date of his award; therefore, the Board may not stage the rating.  Fenderson, 12 Vet. App. at 125-26.  

B.  Entitlement to an Initial Disability Rating Greater than 10 Percent for DDD of the Lumbar and Cervical Spine Before March 20, 2008

As a preliminary matter, the Board notes that the Veteran in his April 2008 NOD, requested a 20 percent disability rating for both the cervical and the lumbar spine disability.  A 20 percent rating was granted for the period beginning March 20, 2008, and is therefore considered a full grant of the benefits on appeal regarding this condition.  Thus, a higher rating after March 20, 2008, is not on appeal.  

The Veteran filed his claim for service connection for DDD of the lumbar and cervical spine on July 7, 2002.  During this appeal, VA promulgated new regulations for the evaluation of disabilities of the spine twice, effective September 23, 2002, and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because the amendments have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  38 U.S.C. § 5110 (g); VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The rating schedule applied under the pre-September 2002 and September 2003 criteria does not define a normal range of motion for the lumbar spine; however the supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984. See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the lumbar spine to the old and new rating criteria.  Therefore, for the thoracolumbar spine, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal ranges of motion.  C.F.R. §4.71a at Note 2 and Plate V.  For the cervical spine, flexion and extension to 45 degrees each, lateral flexion to 45 degrees bilaterally, and rotation to 80 degrees bilaterally are considered normal ranges of motion.  Id.  

1.  Evaluation Before September 23, 2002 

Before September 23, 2002, Diagnostic Code 5290 governed DDD of the cervical spine.  Under Diagnostic Code 5290, slight limitation of motion of the cervical spine warranted a 10 percent evaluation.  Moderate limitation of motion of warranted a 20 percent evaluation and severe limitation of motion of the spine warranted a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 5290 (2002).  38 C.F.R. § 4.71a (2002).  

Before September 23, 2002, Diagnostic Code 5292 governed DDD of the lumbar spine.  Under Diagnostic Code 5292, slight limitation of motion of the lumbar spine warranted a 10 percent evaluation.  Moderate limitation of motion of warranted a 20 percent evaluation and severe limitation of motion of the spine warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5292 (2002).  The criteria for Diagnostic Code 5292 remained the same in the amendments that became effective on September 23, 2002.

The Board notes that the words "mild," "moderate and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Prior to September 23, 2002, lumbosacral strain with characteristic pain on motion warranted a 10 percent evaluation under Diagnostic Code 5295.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position warranted a 20 percent evaluation.  A 40 percent evaluation was warranted when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2002).  

The criteria for Diagnostic Code 5295 remained the same in the amendments that became effective on September 23, 2002.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Before September 23, 2002, DC 5293, mild intervertebral disc syndrome (IVDS) warranted a 10 percent evaluation and moderate intervertebral disc syndrome with recurring attacks a 20 percent evaluation.  Severe intervertebral disc syndrome with recurring attacks and intermittent relief warranted a 40 percent evaluation.  Pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief warranted a 60 percent evaluation.  This was the highest available schedular evaluation.  

Prior to September 23, 2002, the record shows that the Veteran had received treatment since approximately the 1990s.  Records from Dr. P. M., the Veteran's private physician, note complaints of neck and back pain with treatment every three weeks.  The record prior to September 23, 2002, does not provide specific range of motion measurements and instead only notes pain and treatment.  The medical and lay evidence prior to September 23, 2002, does not show that the Veteran had moderately limited thoracolumbar or cervical spine motion.  Therefore higher initial ratings under Diagnostic Codes 5290 and 5292 as in effect prior to September 23, 2002, are not warranted.  The minimum compensable rating has been assigned for painful motion.  Additionally the record prior to September 23, 2002, does not show lumbosacral strain with muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral in a standing position and therefore a 20 percent evaluation under Diagnostic Code 5295 as in effect prior to September 23, 2002, is not warranted.  

Lastly, a diagnosis of IVDS is not shown prior to September 23, 2002, and even if it were shown, the record does not establish that it was moderate with recurring attacks.  

2.  Evaluation Beginning September 23, 2002 

The regulations regarding IVDS were revised effective September 23, 2002.  Effective that date, IVDS (still rated under Diagnostic Code 5293) was to be evaluated by one of two alternative methods: on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.

When evaluating IVDS based upon incapacitating episodes, it warrants a 10 percent evaluation when the veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no higher schedular evaluation available under these diagnostic criteria.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 at Note (1).

The record does not show that the Veteran has had incapacitating episodes where bedrest was prescribed by a physician.  Furthermore, the record does not show that the Veteran had orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id.  Radiculopathy was not noted until 2007, at which point it was not constantly or near constantly.  In July 2007, Dr. P. M. noted that he had radiculopathy "occasionally" in his left leg, with no numbness or tingling.  

Therefore a 20 percent rating is not warranted under Diagnostic Code 5293 as in effect beginning September 23, 2002.  

Additionally, the evidence of record beginning September 23, 2002 through September 25, 2003, does not provide evidence supporting higher ratings under the pre-September 23, 2002 rating criteria, as ranges of motion and specific descriptions of the Veteran's symptoms were not provided.  

3. Evaluation Beginning September 26, 2003

Effective September 26, 2003, the regulations regarding diseases and injuries of the spine, to include IVDS, were again revised.  The amendments renumbered the Diagnostic Codes and created a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), based largely on limitation or loss of motion, as well as other symptoms.  Under these regulations, IVDS can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2017).  

A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted when the forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Under the current rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine. Id. at Note 2 and Plate V.  

For purposes of assigning evaluations for IVDS under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2017).  There is no evidence of record indicating the Veteran has ever had an incapacitating episode as defined by the regulation.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.  

The Veteran underwent a VA medical examination in November 2006.  The examiner noted that the Veteran walked briskly in the hallway without an assisted device and with normal gait and posture.  The Veteran reported that he had not been totally, physically incapacitated due to flare-ups of the neck or back condition in the last 12 months.  He denied any radicular symptoms, bowel or bladder dysfunction or constitutional symptoms.  

Upon examination of the thoracolumbar spine, the examiner reported that the Veteran's forward flexion was 80 degrees; extension was 15 degrees; right lateral flexion was 25 degrees; left lateral flexion was 25 degrees; right rotation was 20 degrees; and left rotation was 20 degrees.  There was no pain on range of motion, and no muscle spasm was reported.  There was no loss of motion after the repeated maneuver.  Sitting and supine straight leg raise (SLR) was negative, indicating the absence of radiculopathy.  There was no motor weakness, atrophy or radicular neurological deficit present.  There was no evidence of additional limitation either due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination or flare-up.  X-ray findings revealed degenerative arthritis of the lumbar spine.  

Examination of the cervical spine revealed no localized tenderness or spasm.  The forward flexion was 45 degrees; extension was 35 degrees; right rotation was 60 degrees; and left rotation was 60 degrees; side bending was 10 degrees to the right and 10 degrees to the left.  There was no pain on range of motion.  No loss of motion on repeated maneuver was reported.  There was no motor weakness, atrophy or radicular neurological deficits in the upper or lower extremities.  

X-ray findings revealed no evidence of fracture or subluxation.  There was a minimal narrowing of the C5-G disc space.  Mild bony spurring was seen involving the cervical spine.  No significant foraminal narrowing is identified.  The examiner diagnosed the Veteran with degenerative disease of the lumbar and cervical spine.  

The ranges of motion set forth in the November 2006 VA examination do not show that the Veteran's lumbar spine disability is more accurately described as a forward flexion of greater than 30 degrees but not greater than 60 degrees.  His forward flexion was 80 degrees without pain.  Additionally, his combined range of motion was 185 degrees without pain, and a combined range of motion not greater than 120 degrees is required for a 20 percent rating.  Additionally, abnormal gait or abnormal spinal contour were not shown by the evidence of record.  Consideration of the factors set forth in 38 C.F.R. §§ 4.40 and 4.45 do not cause his disability to be more accurately described by the 20 percent criteria based on the VA examiner's finding that he has limitation in frequent bending, stopping, and lifting heavy weight.  The examiner found that there was no additional limitation of motion due to pain, weakness, fatigue, lack of endurance, incoordination, or flare ups.  Painful motion was not noted at the VA examination in November 2006.  Although the record does contain other credible complaints of lumbar spine pain, the descriptions are not specific enough to show that they cause his forward flexion or combined ranges of motion to be more closely described by the 20 percent criteria, or that they case abnormal gait or abnormal spinal contour.  Therefore, a 20 percent disability rating is not warranted under the current criteria.  

The evidence of record prior to March 20, 2008 also does not show that the Veteran's cervical spine disability is more closely approximated by the 20 percent criteria.  At his November 2006 VA examination, his forward flexion was 45 degrees, which is greater than what is required by the 10 percent criteria.  His combined range of motion of his cervical spine was 220 degrees, which falls squarely within the 10 percent criteria.  He did not have painful motion at the VA examination.  He had credible subjective complaints of pain.  However, his assertions do not cause his cervical spine disability to be more closely described by the current 20 percent criteria. 

The Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under Diagnostic Code 5242.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  The November 2006 VA examiner reported that the straight leg raise tests were negative.  However, in this case, the probative evidence of record does not show that the Veteran had any neurological complications from his DDD of the lumbar or DDD of the cervical spine that required separate ratings during the period before March 20, 2008 with the exception of radiculopathy, which will be discussed below.  38 C.F.R. § 4.71a (2017).  

On March 20, 2008, Dr. P. M. noted that the ranges of motion for the lumbar spine were as follows: forward flexion was 60; extension was 5; left lateral rotation 5; right lateral rotation was 5 degrees; left lateral rotation was 10 degrees; right lateral 10 degrees.  

The ranges of motion of the cervical spine was as follows; forward flexion of 45; extension of 25; right rotation of 30; left rotation of 25; side bending right: 10; side bending left was 10 degrees.  

These measurements were the basis of the increase of the Veteran's disability ratings for his lumbar and cervical spine disabilities to 20 percent, effective March 20, 2008, which is the first time these limitations were shown.  

For these reasons, initial disability ratings in excess of 10 percent for the Veteran's lumbar and cervical spine disabilities are not warranted under any version of the applicable rating criteria, prior to March 20, 2008.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3.  

III.  Entitlement to an Effective Date Before April 29, 2008, for Radiculopathy of the Lower Extremities

Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (2017); 38 C.F.R. § 3.400 (2017).  
Prior to March 24, 2015, a "claim" was a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2014).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2014).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155 (a) (2014).  The benefit sought must be identified, though it need not be specific.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  
The November 2008 rating decision on appeal denied service connection bilateral radiculopathy of the lower extremities.  The Veteran filed a timely notice of disagreement (NOD) and in a February 2016 rating decision, the RO implemented the Board's grant for service connection for radiculopathy of the right and left lower extremities, and assigned and assigned an effective date of April 29, 2008, the date the Veteran filed his claim for service connection for those disabilities.  
The Veteran, through his attorney, asserts that the effective date for service connection for bilateral radiculopathy of the lower extremities should be July 7, 2002, because that is the date the Veteran filed his claim for service connection for lumbar and cervical spine disabilities.  
On July 7, 2002, the Veteran filed a claim for service connection for cervical disc syndrome (neck and lower back injury).  That claim was denied in an April 2003 rating decision.  The Veteran appealed this decision to the Board, and in May 2006, a remand instructed the RO to schedule the Veteran for a VA examination.  In January 2008, the Board granted service connection for degenerative disease of the lumbar and cervical spine.  The February 2008 rating decision implemented the Board's grant and assigned an effective date of July 7, 2002, the date of the initial claim for lumbar and cervical spine disabilities.  
Before September 23, 2002, the regulations did not allow for separate ratings for neurological manifestations as part of the rating of the spinal disabilities.  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the amendments have a specified effective date without provision for retroactive application, they may not be applied before the effective date.  Therefore July 7, 2002 cannot be the date of claim for bilateral lower extremity radiculopathy.  
On April 29, 2008, VA received the Veteran's NOD challenging the 10 percent disability ratings assigned for the lumbar and cervical spine disabilities.  In his NOD, he stated that "[i]n addition to the 20 [percent] for each of the two back injuries I am requesting another increase for both injuries to include radiating nerve pain."  
The Board notes that the probative evidence of record is void of an earlier communication from the Veteran or any evidence that could be construed as a formal or informal claim of entitlement to service connection for radiculopathy of the bilateral lower extremities until April 29, 2008.  
The Veteran underwent a VA examination in November 2006.  The VA examiner noted that the Veteran did not show any neurological complications from his DDD of the lumbar spine or DDD of the cervical spine.  His straight leg tests were negative, indicating the absence of radicular symptoms.  He specifically denied radicular symptoms at the examination.  
In August 2008 in support of his claim for service connection for radiculopathy of the lower extremities, the Veteran provided a letter from his private physician, Dr. B. A. D., dated July 12, 2007.  The letter was sent to his treating chiropractor, Dr. P. M., and stated that the Veteran's "back pain radiate[s] down the back of his left leg."  
During an August 2008 VA examination, the examiner noted that the Veteran presented symptoms of radiculopathy and the nerve pain in the lower extremities was secondary to his lumbar spine disability.  
The Board finds that the correct date for the establishment of service connection for radiculopathy of the bilateral lower extremity is April 29, 2008.  The Veteran actively denied radiating pain during his 2006 VA examination and his straight leg raise tests were negative.  Although the Veteran provided a letter dated July 12, 2007, from his private physician, Dr. B. A. D. to his chiropractor, Dr. P.M., indicating that his "back pain radiate[d] down the back of his left leg," the most this letter establishes is that entitlement arose for the left leg on July 12, 2007.  
The earliest the facts show bilateral radiculopathy due to the lumbar spine condition is at the August 2008 VA examination.  This August 2008 date is a less favorable effective date than April 29, 2008, the date assigned by the RO.  The earliest date of communication seeking compensation for nerve pain is April 29, 2008.  
VA regulations provide that the effective date establishment of a service connection claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(o)(1) (2017).  The Board finds that entitlement arose for the left lower extremity on July 12, 2007, and that the date of claim, April 29, 2008, is the later of the two dates.  Entitlement arose for the right leg in August 2008, and that date is less favorable to the Veteran than the date assigned by the RO.  
Accordingly, the Board finds that preponderance of the evidence is against the assignment of an effective date before April 28, 2008, for service connection for radiculopathy of the bilateral lower extremities.  Therefore, the claims must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert, 1 Vet. App. 49 (1990). 

ORDER

An initial disability rating greater than 30 percent for migraine headaches is denied.  

An initial disability rating greater than 10 percent for DDD of the cervical spine before March 20, 2008, is denied.  

An initial disability rating greater than 10 percent for DDD of the lumbar spine before March 20, 2008, is denied.  

An effective date prior to April 29, 2008, for the grant of service connection for radiculopathy of the right lower extremity is denied.  

An effective date prior to April 29, 2008, for the grant of service connection for radiculopathy of the left lower extremity is denied.  


REMAND

A February 2016 rating decision granted service connection for radiculopathy of the right and left lower extremities, each at a noncompensable, from April 29, 2008.  In a letter to the VA, postmarked April 9, 2016, the Veteran stated "I have [five] issues that I am appealing... Compensable rating over 0 [percent] left lower extremity; Compensable rating over 0 [percent] right lower extremity."  The Board finds the Veteran filed a timely NOD.  As such, the Board finds that the Veteran disagreed with that finding and therefore a statement of the case is required with regard to the issue of entitlement to an increased rating impairment/radiculopathy of the right and left lower extremities.  Therefore, the claims must be remanded for issuance of a Statement of the Case (SOC).  38 C.F.R. §19.9 (c) (2017); Manlincon v. West, 12 Vet. App. 238 (1999).   

Additionally, although the AOJ did not certify the issue of a TDIU as part of this appeal, the Board will consider the issue of entitlement to a TDIU as part of the claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran provided an Application for Increased Compensation Based on Unemployability, Form 21-8940, dated in December 2016.  The Veteran stated that he became unable to work in July 2002.  As the outcome of the readjudication of the Veteran's radiculopathy claims may have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the underlying increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case which addresses the issues of entitlement to an initial compensable disability ratings for radiculopathy of the lower extremities.  Notify the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  

2.  Then, readjudicate the TDIU claim (and the radiculopathy rating claims, if perfected).  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


